Citation Nr: 1212647	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from August 1979 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 RO decision.  The appeal was previously before the Board in September 2010, when the Board granted service connection for tinnitus.  This grant represents a complete resolution of the appeal as to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board also remanded the issue of entitlement to service connection for arthritis of the right and left hands.  Unfortunately, all evidentiary development requested by the Board was not completed upon remand, so that another remand is required at this point.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The Veteran asserts that arthritis of both hands is related to his twenty-two years of active service.  In the prior remand, the Board noted that his service treatment records contain a notation indicating possible early arthritis.  However, because no medical confirmation of the current disability which the Veteran describes as pain in both hands requiring daily medication was contained in the record, the Board remanded the matter in September 2010 in order to obtain a VA examination.  However, the Veteran failed to report for a November 2011 VA examination which was scheduled by the AMC, and the AMC has returned the file to the Board.

Initially, we observe that in January 2009 the Veteran's representative filed copies of medical records from the Leonard Wood Army Community Hospital.  While the records do not contain information about arthritis in his hands, these records reflect that the Veteran has been receiving medical care under the auspices of TriCare.  As medical records demonstrating a continuity of symptomatology since service would be highly relevant to the Veteran's claim for service connection, an attempt to obtain such records to support the Veteran's claim is required.  38 C.F.R. § 3.159.  

Secondly, a report of a physical examination in October 2008 reflects that the veteran was being examined for the purposes of assessing his "readiness for overseas deployment as a DA civilian."  This record indicates at the least that the Veteran travels extensively for work.  While a 2008 record cannot be used to establish that the Veteran was away when the November 2011 VA examination was scheduled, it suggests the possibility that he may have been.   

In the request from the AMC to the VA Medical Center which was responsible for scheduling and conducting the VA examination which was requested by the Board, the AMC specified that if the Veteran failed to report for the examination, a copy of the notification letter was to be included in the Veteran's claims file.  In this case, no such letter is contained in his claims file.  Although the Board is cognizant of the legally-constructed presumption of regularity in the administrative process, which allows us to presume that the Veteran was properly notified, despite the absence of the actual notification letter from his file, unless other clear evidence indicates an irregular process, we nevertheless hold that a remand is warranted to ensure this Veteran's claim receives adequate due process.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  (While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level, such as in the instant case.)  In this case, the fact that the VA is on notice of additional medical evidence which is not of record and has not been requested, the additional fact that VA is on notice that the Veteran had previously been "deployed" as a civilian, and could thus reasonably be expected to be away from home for long periods of time, and the fact that no correspondence has been received from the Veteran since the Board remand, together persuade the Board that another remand is required.


Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the names and addresses of all medical care providers who have treated the veteran for complaints involving his hands since his discharge from service in October 2001, to include all records from the Leonard Wood Army Community Hospital.  After securing any necessary release(s), the AMC should obtain these records for inclusion in the claims file.

2.  The veteran should be afforded a VA orthopedic examination to identify all current disability involving the Veteran's hands, and to identify whether any nexus between such disability and the Veteran's twenty-two years of active service is apparent.  The claims folder, including all records received pursuant to the above requests should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to render an opinion as to whether it is more, less, or equally likely that any currently-shown disability of the hands had its inception during service, was initially manifested to a degree of 10 percent within one year of service, or is otherwise related to service.  The complete rationale for all opinions expressed should be fully explained.

The Veteran is hereby notified that if he fails to report for this examination, his claim will be decided based upon the evidence of record.  38 C.F.R. § 3.655.  The AMC is notified that if the Veteran fails to report for the scheduled examination, a copy of the notification letter MUST be included in the Veteran's claims file or in his Virtual VA file, so that the question of whether the Veteran was provided with adequate notification of the scheduled examination may be reviewed by adjudicators.

3.  After the development requested above has been completed, to the extent possible, the AMC/RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

